Citation Nr: 0730632	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a substantive appeal was timely filed for a February 
2001 rating decision which assigned a 40 percent rating to 
the recurrent right knee subluxation, postoperative, with 
loss of motion.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active military service from November 1981 to 
March 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which determined that the veteran had not filed a 
timely appeal for the February 2001 rating decision which 
assigned a 40 percent rating to the recurrent right knee 
subluxation, postoperative, with loss of motion.  

In June 2007, the veteran and her spouse presented testimony 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
veteran's claims folder. 


FINDINGS OF FACT

1.  On February 21, 2001, the RO sent notice to the veteran 
of its February 2001 rating decision which granted a 40 
percent rating for the recurrent right knee subluxation, 
postoperative, with loss of motion effective January 4, 2001.  

2.  A notice of disagreement with the February 2001 rating 
decision was received by the RO on July 5, 2001.   

3.  A statement of the case was issued to the veteran on 
November 25, 2002.  

4.  A substantive appeal with the February 2001 rating 
decision was received by the RO on March 17, 2003.  

5.  A substantive appeal as to the claim for entitlement to a 
disability evaluation in excess of 40 percent rating for the 
recurrent right knee subluxation, postoperative, with loss of 
motion was not filed within the one-year period from the date 
of mailing of the notification of the determination being 
appealed or within 60 days from the date the statement of the 
case was issued. 


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal for the 
February 2001 rating decision which assigned a 40 percent 
rating to the recurrent right knee subluxation, 
postoperative, with loss of motion, and the Board lacks 
jurisdiction to consider this matter.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
filed a timely substantive appeal following the February 2001 
rating decision which assigned a 40 percent rating to the 
recurrent right knee subluxation, postoperative, with loss of 
motion.  If the veteran has not filed a timely substantive 
appeal, then the appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Legal Criteria

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  
After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.301(a), 20.302(b) (2007); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final).

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

Discussion

On February 21, 2001, the RO sent notice of its February 2001 
rating decision which granted a 40 percent rating for the 
recurrent right knee subluxation, postoperative, with loss of 
motion effective January 4, 2001 to the veteran.  A notice of 
disagreement with the February 2001 rating decision was 
received by the RO on July 5, 2001.  A statement of the case 
was issued to the veteran on November 25, 2002.  The veteran 
was notified that she was required to file a formal appeal to 
perfect the appeal, and a VA Form 9 was provided for that 
purpose.  She was advised that she should respond within 60 
days.  She did not submit the VA Form 9 until March 17, 2003, 
which was beyond 60 days from November 25, 2002.  The veteran 
had until January 25, 2002 to file a timely substantive 
appeal.  In this case, she did not perfect the appeal by 
filing a substantive appeal in a timely fashion.

The Board is cognizant of the veteran's testimony presented 
in June 2007.  The Board truly sympathizes with her plight.  
Nonetheless, the veteran did not file a timely substantive 
appeal with the February 2001 rating decision.  Although she 
has testified that her situation involved a very difficult 
time in her life, there is no statute, regulation, or case 
law establishing that equitable tolling is applicable to the 
filing of a substantive appeal.  See generally McPhail v. 
Nicholson, 19 Vet. App. 30, 33 (2005) (wherein the Court 
discussed, but did not decide, the issue of whether equitable 
tolling applies under 38 U.S.C.A. § 7105).  In this case, the 
veteran failed to file a request for an extension of time 
under 38 C.F.R. § 3.109 (2007), and thereby failed to file a 
timely substantive appeal.  

Moreover, even when assuming, without deciding, that the 
appellant had a mental illness or endured mental stress at 
that time, there is no evidence of record showing that her 
mental illness/stress rendered her incapable of rational 
thought, deliberate decision making, the handling of her own 
affairs, or an inability to function in society.  See Barrett 
v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) (specifying 
the requirements for equitable tolling of the time period for 
filing a notice of appeal to the Court of Appeals for 
Veterans Claims).  

Based on the procedural history of this case, the Board is 
without jurisdiction to adjudicate the claim.  Hence, it must 
be dismissed without prejudice.  Roy v. Brown, 5 Vet. App. 
554 (1993).  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA does 
not affect the matter on appeal, however, when the issue is 
limited to statutory interpretation, as is the case here.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 5-2004 (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).





ORDER

The veteran did not file a timely substantive appeal with 
respect to the February 2001 rating decision which assigned a 
40 percent rating to the recurrent right knee subluxation, 
postoperative, with loss of motion.  The Board has no 
jurisdiction of that matter, and the appeal is dismissed. 



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


